          Case 1:20-cv-05914-AT Document 51 Filed 01/27/21 Page 1 of 2




                         UNITED STATES DISTRICT COU
                    FOR THE SOUTHERN DISTRICT OF N                                     1/27/2021



 In re Morgan Stanley Data Security Litigation                          20 Civ. 5914 (AT)




             STIPULATION AND SCHEDULING ORDER REGARDING
          PLAINTIFFS’ SECOND CONSOLIDATED AMENDED COMPLAINT

       Plaintiffs Mark Blythe, Cheryl Gamen, Richard Gamen, Amresh Jaijee, Howard Katz,

Richard Mausner, John Nelson, Midori Nelson, Desiree Shapouri, Sylvia Tillman, and Vivian

Yates (collectively, “Plaintiffs”), and Defendant Morgan Stanley Smith Barney, LLC (“Morgan

Stanley” or “Defendant”) hereby stipulate and agree as follows:

       WHEREAS, on November 2, 2020, Plaintiffs filed a Consolidated Class Action

Complaint (ECF No. 38);

       WHEREAS, on January 14, 2021, Defendant filed a Motion to Dismiss the Consolidated

Class Action Complaint Pursuant to Rules 12(b)(1) and 12(b)(6) (ECF 47) (“Motion to

Dismiss”);

       WHEREAS, pursuant to the Court’s Order of December 12, 2020 (ECF 46), Section

III.B.iv of the Court’s Individual Practices in Civil Cases, and Rule 15(a)(1)(B) of the Federal

Rules of Civil Procedure, Plaintiffs are required to file either a response to Defendant’s Motion

to Dismiss, or a Second Consolidated Class Action Complaint no later than February 4, 2021;

       WHEREAS, Plaintiffs and Defendant have scheduled a mediation before the Honorable

Diane M. Welsh (Ret.) of JAMS for March 15, 2021 (see ECF 40) (the “Mediation”);

       WHEREAS, Plaintiffs and Defendant are engaged in party and non-party discovery; and
                  Case 1:20-cv-05914-AT Document 51 Filed 01/27/21 Page 2 of 2




             WHEREAS, Plaintiffs intend to serve a Second Consolidated Class Action Complaint

      rather than responding to Defendants’ Motion to Dismiss.

             IT IS HEREBY STIPULATED AND AGREED, subject to the Court’s approval, that:

             1.      Plaintiffs’ above-referenced February 4, 2021 deadline is adjourned until March

      31, 2021 to allow the parties to continue discovery and proceed with the Mediation; and

             2.      Plaintiffs and Defendant shall agree on a subsequent schedule for briefing the

      Motion to Dismiss, subject to the Court’s approval.

             STIPULATED and AGREED to this 26th day of January, 2021.
                                                       Respectfully submitted,

       MORGAN & MORGAN                                 NUSSBAUM LAW GROUP, P.C.


       By:       /s/ Jean Martin                       By:       /s/ Linda P. Nussbaum
       Jean Martin                                     Linda P. Nussbaum
       201 N. Franklin Street, 7th Floor               1211 Avenue of the Americas, 40th Fl.
       Tampa, Florida 33602                            New York, NY 10036
       (813) 223-5505                                  (917) 438-9189
       jmartin@ForThePeople.com                        lnussbaum@nussbaumpc.com
                                   Interim Co-Lead Counsel for Plaintiffs
       PAUL, WEISS, RIFKIND, WHARTON &                 PAUL, WEISS, RIFKIND, WHARTON &
       GARRISON, LLP                                   GARRISON, LLP

       By: /s/ Susanna M. Buergel                      By:     /s/ Jane Baek O’Brien
       Susanna M. Buergel                              Jane Baek O’Brien
       1285 Avenue of the Americas                     2001 K Street, N.W.
       New York, NY 10019                              Washington, DC 20006
        (212) 373-3000                                 (202) 223-7300
       sbuergel@paulweiss.com                          jobrien@paulweiss.com
                        Attorneys for Defendant Morgan Stanley Smith Barney LLC


SO ORDERED.

Dated: January 27, 2021
       New York, New York
